DETAILED ACTION
The papers submitted on 22 April 2022, amending claims 1, 8, the title, and drawings,  adding claims 19-21, and canceling claims 6, 9-18, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to an injection molding device which would be grouped with non-elected group II as set forth in the requirement for restriction/election dated 17 September 2021
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the runner portion configured to be snapped off to create an opening a top surface of the shell” and appears to be missing the word “in” after opening.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2013/0004691 A1) in view of Ojima (US 7,785,511 B2).
Regarding claim 1, Allen discloses a method for injection molding a container (title/abstract, ¶¶ 52+), for example the claimed shell for an electric candle, comprising: 
providing an injection molding machine having a cavity into which material can be injected to create the container;
injecting a mixture into the cavity that comprises wax and a polymer to form the container; and 
releasing the shell from the mold (¶¶ 76-79).
Allen does not appear to explicitly disclose releasing the shell from the mold by advancing a sleeve and/or snapping off a runner portion corresponding to the inlet to create an opening in a top surface of the shell.
However, Ojima discloses a method for molding a resin product (title/abstract) having a shape of a resin product shell 18 with an opening hole 17 in a top surface (FIG. 5) wherein shell is removed from the mold by advancing a sleeve pin 11 through a substantially complete portion of the cavity toward the shell (FIG. 2A-2B; 8:43+) and the opening hole 17 is formed by snapping off the solidified resin 16a in passage/runner 15 (FIG. 4; 8:24+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Allen to include the molding of Ojima, because such a known molding method could be performed with the known material with expected results.
Regarding claim 2, Allen suggests the mixture is compounded prior to being melted (¶¶ 20, 60+).
Regarding claim 3, Allen suggests the mixture comprises between 40%-90% of the polymer relative to the wax (¶ 41).
Regarding claim 4, Allen suggests a microcrystalline wax (¶¶ 18, 20, 35+).
Regarding claim 5, Allen suggests a polyethylene (PE) homopolymer (¶¶ 27-28).
Regarding claim 7, Allen suggests an ethylene-vinyl acetate copolymer resin (¶¶ 29-30).
Regarding claim 8, Ojima discloses the sleeve pin is cylindrical and configured to be inserted into the cavity to push out the shell from the cavity after cooling (FIG. 2A-2B; 6:65+).

Response to Arguments
Applicant’s amendment/argument, see pp. 3-11, filed 22 April 2022, with respect to the rejection(s) of claim(s) 1-5, 7, 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ojima (US 7,785,511 B2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742